                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                   No. 4:18-CR-54-FL-1

 UNITED STATES OF AMERICA                         )
                                                  )
                v.                                )                      ORDER
                                                  )
 TERRENCE DENON MILLER,                           )
                                                  )
                Defendant.                        )


       This matter is before the court on Defendant's corrected second motion for issuance of

subpoenas for documents to John M. Murray, Probation Officer, North Carolina Community

Corrections Division; the Lenoir County Sheriff Office; and the City of Kinston Police

Department. Def.' s Mot. [DE-67] at 1. Defendant contends these witnesses are "privy to, oversaw

and/or participated in the supervision, surveillance, and/or detainment of the Defendant which

forms the bases of the allegations alleged in the indictment against him," and "[t]heir files and its

contents are vital in his defense and subsequent actions in this case." Id. at 1-2. Fed. R. Crim. P.

-17(c) permits a subpoena duces tecum "order[ing] [a] witness to produce any books, papers,

documents, data, or other objects the subpoena designates." Fed. R. Crim. P. 17(c)(l). The court

has previously found the Defendant is indigent and cannot pay the costs and fees associated with

the defense of this case. [DE-8]; Fed. R. Crim. P. 17(b). Accordingly, the Clerk is directed to sign

and issue the proposed subpoenas and to deliver them along with a copy of this order to the

Marshals Service. The Marshals Service shall serve the subpoenas as soon as practicable and shall

pay the costs of service.

       SO ORDERED, this 30th day of April, 2020.



                                                      United States Magistrate Judge


            Case 4:18-cr-00054-FL Document 68 Filed 04/30/20 Page 1 of 1
